UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-1234



In Re: VASU D. ARORA,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                     (CR-98-72-1, CA-01-305-7)


Submitted:   April 9, 2003                 Decided:   April 24, 2003


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vasu D. Arora, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vasu    D.   Arora   filed   a   petition          for   a   writ   of   mandamus

requesting this court to either:             (1) direct the district court to

enforce its December 2001 order—which Arora contends requires the

United States to release certain records to him; or (2) direct the

United States to comply with the December 2001 order.

     Mandamus is a drastic remedy, which will only be granted in

extraordinary circumstances.          See In re Beard, 811 F.2d 818, 826

(4th Cir. 1987) (citing Kerr v. United States Dist. Court, 426 U.S.

394 (1976)). The party seeking mandamus relief has the heavy burden

of showing that he has no other adequate avenues of relief and that

his right to the relief sought is “clear and indisputable.” Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980) (citations

omitted); In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988).      We find that Arora has not met his burden of

proving that mandamus is the proper remedy in this situation.

Further,    Arora   filed   a   motion       in   the    district    court    seeking

compliance with the court’s December 2001 order, and the district

court denied this motion.         Arora did not file an appeal from the

denial of this motion, and the time for filing an appeal has

expired.    A mandamus petition may not be used as a substitute for

appeal.     See In re United Steelworkers of Am., 595 F.2d 958, 960

(4th Cir. 1979).




                                         2
     Accordingly, while we grant Arora’s motion for this court to

take judicial notice of our opinion in his prior appeal and a

letter sent from our Clerk’s office, and while we grant leave to

proceed in forma pauperis, we deny Arora’s petition for a writ of

mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3